DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 4/14/2022 is acknowledged.   Claims 1-2 have been canceled.  Claims 3-9 and 11-13 have been amended.  Claims 3-13 are pending and discussed in this Office action.  All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly, the rejections of the prior Office action are withdrawn.   
The following is an examiner’s statement of reasons for allowance:
	Applicant’s arguments were found persuasive that the closest prior art, Chen, does not teach or suggest the combination of method steps wherein only one nucleotide is introduced at a time into the direct-electrical-detection-polymerase device.  If there is a match than that type of nucleotide with the first available nucleotide in the template strand results in a signal increase.  If no signal increase is obtained, there is no match.  The examiner agrees with Applicant’s assertion that the instant invention solves an issue in the prior art, which is the difficulty in identifying the nucleotides based on their signal amplitude and pulse width, due to their similar signals.   An updated search did not reveal any prior art over the claimed invention.  Accordingly, the instant invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637